Title: From Thomas Jefferson to United States Senate, 11 November 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States.
                        
                        Some time had elapsed after the reciept of the late treaty between the United States and Tripoli, before the
                            circumstance drew particular attention that, altho’ by the 3d. article the wife & children of the Ex Bashaw were to be
                            restored to him, this did not appear either to have been done or demanded. still it was constantly expected that
                            explanations on the subject would be recieved. none however having arrived when mr Davis went as Consul to Tripoli, he
                            was instructed to demand the execution of the article; he did so: but was answered by the exhibition of a declaration,
                            signed by our negociator the day after the signatures of the treaty, allowing four years for the restoration of the
                            family. this declaration, & the letter of mr Davis, stating what passed on the occasion, are now communicated to the
                            Senate. on the reciept of this letter, I caused the correspondence of mr Lear to be diligently re-examined, in order to
                            ascertain whether there might have been a communication of this paper made, and overlooked or forgotten. none such however
                            is found. there appears only, in a journalised account of the transaction by mr Lear, under date of June 3. a passage
                            intimating that he should be disposed to give time, rather than suffer the business to be broken off, & our countrymen
                            left in slavery; & again that on the return of the person who passed between himself & the Bashaw, and information
                            that the Bashaw would require time for the delivery of the family, he consented, & went ashore to consummate the treaty.
                            this was done the next day, & being forwarded to us as ultimately signed, & found to contain no allowance of time, nor
                            any intimation that there was any stipulation but what was in the public treaty, it was supposed that the Bashaw had, in
                            fine abandoned the proposition; and the instructions beforementioned were consequently given to mr Davis. an extract of
                            so much of mr Lear’s communication as relates to this circumstance, is now transmitted to the Senate, the whole of the
                            papers having been laid before them on a former occasion. how it has happened that the declaration of June 5. has never
                            before come to our knowledge, cannot with certainty be said. but, whether there has been a miscarriage of it, or a failure
                            of the ordinary attention & correctness of that officer in making his communications, I have thought it due to the
                            Senate, as well as to myself, to explain to them the circumstances which have witheld from their knolege, as they did from
                            my own, a modification, which had it been placed in the public treaty, would have been relieved from the objections which
                            candor and good faith cannot but feel in it’s present form.
                        As the restoration of the family has probably been effected, a just regard to the character of the US. will
                            require that I make to the Bashaw a candid statement of facts, & that the sacrifices of his right to the peace &
                            friendship of the two countries, by yielding finally to the demand of mr Davis, be met by proper acknolegements &
                            reparation on our part.
                        
                            Th: Jefferson
                            
                            Nov. 11. 1807.
                        
                    